State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered:   October 2, 2014                 105774
                                                       105954
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

KEVIN L. TURNER,
                    Appellant.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Lahtinen, Stein, McCarthy and Rose, JJ.

                             __________


     Torrance L. Schmitz, Vestal, for appellant.

      Gerald F. Mollen, District Attorney, Binghamton (Joann Rose
Parry of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Broome County
(Smith, J.), rendered March 22, 2013, convicting defendant upon
his plea of guilty of the crimes of burglary in the second degree
and burglary in the third degree.

      Defendant waived indictment and pleaded guilty to both
burglary in the second degree and burglary in the third degree as
charged in separate superior court informations. In accord with
the plea agreement, he was sentenced to concurrent prison terms
of 1a to 4 years on his conviction of burglary in the third
degree and 3½ years to be followed by five years of postrelease
supervision on his conviction of burglary in the second degree.
Defendant appeals, and appellate counsel seeks to be relieved of
his assignment on the ground that there are no nonfrivolous
issues to be raised on appeal. Upon review of the record and
                              -2-                  105774
                                                   105954

counsel's brief, we agree. Accordingly, the judgment is affirmed
and counsel's request for leave to withdraw is granted (see
People v Cruwys, 113 AD3d 979 [1985], lv denied 67 NY2d 650
[1986]; see generally People v Stokes, 95 NY2d 633 [2001]).

      Peters, P.J., Lahtinen, Stein, McCarthy and Rose, JJ.,
concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court